PER CURIAM.
Appeal dismissed on grounds of niootness. Notwithstanding certain language in the trial court’s final decree declaring the subject zoning ordinance void, we interpret the order of adjudication as embracing only the issues raised by the parties. Our order dismissing this appeal is without prejudice to the rights of all parties to litigate any issue other than that of the validity of the rezoning ordinance relating to the McPherson property.
APPEAL DISMISSED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.